DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-8, 10, 11, 12 in the reply filed on 10/24/2022 is acknowledged.  The traversal is on the ground(s) that the claims to the species do not recite the mutually exclusive characteristics of the species.  This is not found entirely persuasive. A description of the restriction requirement is as follows:
Fig.3 is understood to be the generic embodiment of the invention. As such claims 1-8, 10 and 11 are generic.
The differences between the electronics assembly are in embodiments of Figs.7-10 and 14. Claims 9 and 12 recite the specific characteristics of Figs.7-10, while claims 13-16 recite the specific characteristics of Fig.14. Therefore, claims 9 and 12 recite mutually exclusive characteristics of Figs.7-10, while claims 13-16 recite the mutually exclusive characteristics of Fig.14. Therefore, for examination of the electronics assembly, claims 1-12 are examined and claims 13-16 are withdrawn.
For the nozzle, there are three embodiments disclosed, a smooth nozzle, a nozzle with enhanced features (claims 17, 19 and 20), and a nozzle with chamfers (claim 18). Applicant elected Fig.11, however, none of the claims recite a smooth round nozzle. Since the specification discloses enhancements may be made to the nozzle of Fig.11 and that the smooth nozzle may be of any shape, claims 17, 19 and 20 recite the features of the Fig.11 embodiment. Therefore, claims 1-12, 17 and 19-20 are examined.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dede (US 2012/0212907).
In regards to claim 1, Dede discloses
An electronics assembly (Figs.1-10), comprising:
a first layer (see Fig.A) with a thickness;
at least one heat-generating electronic element disposed on or in the first layer (Fig.2, electronic devices 154 are disposed on the first layer); and
at least one passageway (264a) that passes entirely through the thickness of the first layer (Fig.A), wherein the passageway is configured to conduct fluid therethrough to extract heat from the at least one heat-generating electronic element.

    PNG
    media_image1.png
    686
    969
    media_image1.png
    Greyscale

In regards to claim 2, Dede discloses that the at least one passageway comprises a nozzle (Fig.10 and paragraph 82).
In regards to claim 3, Dede discloses that the first layer comprises a top surface and a bottom surface, and wherein the at least one heat- generating electronic element is disposed on the top surface of the first layer (Fig.A).
In regards to claim 4, Dede discloses that the first layer comprises an electronics substrate (Fig.2).
In regards to claim 5, Dede discloses a second layer that is spaced apart from the first layer (Fig.A).
In regards to claim 6, Dede discloses a second heat-generating electronic element disposed on or in the second layer (Fig.A).
In regards to claim 7, Dede discloses a manifold layer (Fig.A) between the first layer and the second layer, wherein the manifold defines a reservoir that is configured to hold fluid.
In regards to claim 8, Dede discloses that the at least one passageway that passes entirely through the thickness of the first layer comprises a nozzle that is configured to conduct fluid therethrough in the form of a microjet and direct the microjet of fluid toward the second layer to extract heat from said second heat-generating electronic element disposed on or in the second layer (Fig.A and paragraph 82, the fluid in the passageway moves upward toward the second layer and aides in extracting heat from the electronic elements above the first and second layers).
In regards to claim 9, Dede discloses at least one second-layer passageway that passes entirely through the thickness of the second layer, wherein the at least one second-layer passageway is configured to conduct the fluid therethrough, to extract heat from the second heat-generating electronic element disposed on or in the second layer (Fig.A).
In regards to claim 10, Dede discloses that the manifold layer comprises a fluid outlet (connected to outlet 206a).
In regards to claim 11, Dede discloses that the at least one passageway in the first layer is non-uniformly configured to provide more effective cooling to hot spots on the second layer (Fig.8A).
In regards to claim 12, Dede discloses a third layer (Fig.A); and a third heat-generating electronic component disposed on or in the third layer (Fig.A); wherein the second-layer passageway that passes entirely through the thickness of the second layer is configured to conduct fluid therethrough, and to direct the fluid toward the third layer to extract heat from the third heat-generating electronic element that is disposed on or in the third layer (Fig.A and paragraph 82, the fluid in the passageway moves upward toward the third layer and aides in extracting heat from the electronic elements above the second and third layers).
In regards to claim 17, Dede discloses that the at least one passageway that passes entirely through the thickness of the first layer comprises one or both of fluid-flow enhancement features and area-enhancement features within the passageway (Fig.8A, 230).
In regards to claim 19, Dede discloses that the at least one passageway that passes entirely through the thickness of the first layer defines a cross section that is not round (Fig.8A).
In regards to claim 20, Dede discloses that the at least one passageway that passes entirely through the thickness of the first layer defines a cross section with an irregular circumference (Fig.8A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raheena R Malik/Examiner, Art Unit 3763